         Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 7
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 21-12663-ER
Hoplite, Inc.                                                                                                          Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: admin                                                                 Page 1 of 5
Date Rcvd: Jun 24, 2021                                               Form ID: 309C                                                             Total Noticed: 55
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 26, 2021:
Recip ID                   Recipient Name and Address
db                         Hoplite, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511
40725860                   23 Capital, 19-20 Berners Street, London W1T 3NW, United Kingdom
40774537               +   Affirm/Cross River Bank, 885 Teaneck Rd, Teaneck, NJ 07666-4547
40800502                   Alpine Productions, 445 N Rossmore Ave, Los Angeles, CA 90004-2428
40725850                   Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40816881               +   Bay Point Capital Partners II, LP, 3050 Peachtree Rd, Suite 740, Atlanta, GA 30305-2212
40820569               +   Bo Di Inc. a California Company, c/o Jim Young, Esq., 2135 112th Avenue NE, Bellevue, WA 98004-2923
40774539                   BoDi - Hoplite, Jim Young Century Law Firm, 2155 112th Ave NE, Bellevue, WA 98004-2912
40725851                   Bond IT, 1639 11th St # 160, Santa Monica, CA 90404-3727
40743506                   Camille Lebray, 1456 Thompson Ave, Glendale, CA 91201-1228
40774542                   Chad Oliver / Charlie's Talent, 565 Fairway View Dr Apt 1J, Wheeling, IL 60090-3830
40837789               +   City of Los Angeles, Office of Finance, Los Angeles City Attorney's Office, 200 North Main Street Suite 920, Los Angeles, CA
                           90012-4128
40725852                   Columbia Bank, 1301 A St, Tacoma, WA 98402-4200
40757177               +   Columbia State Bank, P. O. Box 2156; MS 6115, Tacoma, WA 98401-2156
40820568               +   Craig S Sternberg, 2033 Sixth Avenue, Ste. 251, Seattle, WA 98121-2526
40774544                   Daniel Bugbee, DBS Law, 155 NE 100th St Ste 205, Seattle, WA 98125-8015
40774545                   Daniel Bugbee, DBS Law Firm, 155 NE 100th St Ste 205, Seattle, WA 98125-8015
40740734                   Employment Development Department, Bankruptcy Group MIC 92E, PO BOX 826880, Sacramento, CA 95814
40774546                   Eve Karasik, Levene Neale Bender Yoo & Brill, 10250 Constellation Blvd Ste 1700, Los Angeles, CA 90067-6253
40725853                   Extreme Reach, 75 2nd Ave Ste 720, Needham Heights, MA 02494-2826
40774548                   Faye Rasch, 600 Stewart St Ste 1300, Seattle, WA 98101-1255
40774549                   Gary Dankelfsen - One Light Media, Cairncross & Hempelmann, 524 2nd Ave, Seattle, WA 98104-2338
40774550                   Great Point Media, c/o Hamid Rafatjoo, Raines Feldman, 1800 Avenue of the Stars, Los Angeles, CA 90067-4201
40743509                   Greg Senner, 3584 Gretchen Dr, Ocoee, FL 34761-0046
40774552                   Hamid Rafatjoo, Raines Feldman, 1800 Avenue of the Stars Fl 12, Los Angeles, CA 90067-4201
40817831               +   Happy Little Trees, LLC, C/O Benjamin Budzak and Bill Mehner, 817 N. Valley St., Burbank, CA 91505-2737
40774553               +   Harris Winsberg, Esq., Troutman Pepper, 600 Peachtree St NE Ste 3000, Atlanta, GA 30308-2216
40774554                   Jamie Berland, Berland Cicerelli, 2700 Patriot Blvd Ste 250, Glenview, IL 60026-8021
40743510                   Julie Daniels, 140 Cameron Dr, Fort Lauderdale, FL 33326-3508
40774556                   Kyle Anderson, 6294 Lakewood St, San Diego, CA 92122-3944
40725854                   MBO Northwest, 31620 23rd Ave S, Federal Way, WA 98003-5064
40743511                   Martine Jean, 14921 Athel Ave, Irvine, CA 92606-2603
40800525                   Missionary Media Consultancy, Ltd, The Cottage, 26 Bancroft Hitchin XG5 1JW, Los Angeles, CA 90001
40743513                   Nigina Nayzamatova, 10945 Bluffside Dr Apt 239, Studio City, CA 91604-4488
40725855                   OZE Lending, 258 Vreeland Rd Ste 201, Florham Park, NJ 07932
40819920               +   OZE Lending 1, LLC, c/o/ Moritt Hock & Hamroff LLP, Att: Ted, 1407 Broadway, 39th Floor, New York, NY 10018-5100
40743515                   Pedro Ferre, 9903 Santa Monica Blvd # 400, Beverly Hills, CA 90212-1671
40725856                   Porta Pellex, c/o Larson Law Firm, 701 5th Ave Ste 4200, Seattle, WA 98104-7047
40800530                   RC Productions LLC, 21 Andrew Ct, Bloomfield, NJ 07003-3829
40725857                   Richard Peterson, 13420 NE 83rd St, Redmond, WA 98052-1948
40743518                   Ruslan Magidov, 1080 S La Cienega Blvd Ste 205, Los Angeles, CA 90035-2680
40725859                   SMF Fund 1, 13420 NE 83rd St, Redmond, WA 98052-1948
40743519                   Sarah Snow, 210 SE Sells Dr, Shelton, WA 98584-7791
40750995               +   Scratch/Cross River Bank, PO Box 411285, San Francisco, CA 94141-1285
40725858                   Shain Wray, 1153 S 229th Pl, Seattle, WA 98198-6969
         Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18                                                                    Desc
                             Imaged Certificate of Notice Page 2 of 7
District/off: 0973-2                                                  User: admin                                                                Page 2 of 5
Date Rcvd: Jun 24, 2021                                               Form ID: 309C                                                            Total Noticed: 55
40800537                  VBG 6725 Sunset LLC, Vanburton Group, 100 Montgomery St Ste 1420, San Francisco, CA 94104-4317

TOTAL: 46

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: rickbaum@hotmail.com
                                                                                        Jun 25 2021 00:26:00      Richard T Baum, Law Offices of Richard T.
                                                                                                                  Baum, 11500 W Olympic Blvd, Ste.400, Los
                                                                                                                  Angeles, CA 90064
aty                       Email/Text: rickbaum@hotmail.com
                                                                                        Jun 25 2021 00:26:00      Richard T Baum, Law Offices of Richard T.
                                                                                                                  Baum, 11500 W Olympic Blvd, Ste.400, Los
                                                                                                                  Angeles, CA 90064-1525
tr                        Email/Text: edward.wolkowitz@txitrustee.com
                                                                                        Jun 25 2021 00:27:00      Edward M Wolkowitz (TR), Levene Neale Bender
                                                                                                                  Yoo & Brill LLP, 800 South Figueroa Street, Suite
                                                                                                                  1260, Los Angeles, CA 90017
smg                       EDI: EDD.COM
                                                                                        Jun 25 2021 04:13:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       EDI: CALTAX.COM
                                                                                        Jun 25 2021 04:18:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       Email/Text: finance.bankruptcy@lacity.org
                                                                                        Jun 25 2021 00:27:00      Los Angeles City Clerk, P.O. Box 53200, Los
                                                                                                                  Angeles, CA 90053-0200
40751158                  EDI: IRS.COM
                                                                                        Jun 25 2021 04:13:00      IRS, ATTN INSOLVENCY, 24000 AVILA RD
                                                                                                                  MS 5503, LAGUNA NIGUEL, CA 92677-3405
40774566                  Email/Text: loanops@scratch.fi
                                                                                        Jun 25 2021 00:27:00      Scratch, PO Box 411285, San Francisco, CA
                                                                                                                  94141-1285
40734115                  EDI: AIS.COM
                                                                                        Jun 25 2021 04:13:00      T Mobile/T-Mobile USA Inc, by American
                                                                                                                  InfoSource as agent, PO Box 248848, Oklahoma
                                                                                                                  City, OK 73124-8848

TOTAL: 9


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
40754708                       Andrew Ewing
40754709                       Brenna Barry
40754713                       Gary Dankelfsen-Entrust Group
40754711                       Levine Negi
40754712                       Victoria Cohen
40774571         *             23 Capital, 19-20 Berners Street, London W1T 3NW, United Kingdom
40800501         *+            Affirm/Cross River Bank, 885 Teaneck Rd, Teaneck, NJ 07666-4547
40743504         *             Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40774538         *             Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40774569         *             Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40800503         *             Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40800504         *             BoDi - Hoplite, Jim Young Century Law Firm, 2155 112th Ave NE, Bellevue, WA 98004-2912
40743505         *             Bond IT, 1639 11th St # 160, Santa Monica, CA 90404-3727
40774540         *             Bond IT, 1639 11th St # 160, Santa Monica, CA 90404-3727
40800505         *             Bond IT, 1639 11th St # 160, Santa Monica, CA 90404-3727
40774541         *             Camille Lebray, 1456 Thompson Ave, Glendale, CA 91201-1228
40800506         *             Camille Lebray, 1456 Thompson Ave, Glendale, CA 91201-1228
40800507         *             Chad Oliver / Charlie's Talent, 565 Fairway View Dr Apt 1J, Wheeling, IL 60090-3830
40743507         *             Columbia Bank, 1301 A St, Tacoma, WA 98402-4200
40774543         *             Columbia Bank, 1301 A St, Tacoma, WA 98402-4200
40774570         *             Columbia Bank, 1301 A St, Tacoma, WA 98402-4200
        Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18                                                 Desc
                            Imaged Certificate of Notice Page 3 of 7
District/off: 0973-2                                               User: admin                                                Page 3 of 5
Date Rcvd: Jun 24, 2021                                            Form ID: 309C                                            Total Noticed: 55
40800508        *                Columbia Bank, 1301 A St, Tacoma, WA 98402-4200
40800510        *                Daniel Bugbee, DBS Law Firm, 155 NE 100th St Ste 205, Seattle, WA 98125-8015
40800509        *                Daniel Bugbee, DBS Law, 155 NE 100th St Ste 205, Seattle, WA 98125-8015
40800511        *                Eve Karasik, Levene Neale Bender Yoo & Brill, 10250 Constellation Blvd Ste 1700, Los Angeles, CA 90067-6253
40743508        *                Extreme Reach, 75 2nd Ave Ste 720, Needham Heights, MA 02494-2826
40774547        *                Extreme Reach, 75 2nd Ave Ste 720, Needham Heights, MA 02494-2826
40800512        *                Extreme Reach, 75 2nd Ave Ste 720, Needham Heights, MA 02494-2826
40800513        *                Faye Rasch, 600 Stewart St Ste 1300, Seattle, WA 98101-1255
40800514        *                Gary Dankelfsen - One Light Media, Cairncross & Hempelmann, 524 2nd Ave, Seattle, WA 98104-2338
40800515        *                Great Point Media, c/o Hamid Rafatjoo, Raines Feldman, 1800 Avenue of the Stars, Los Angeles, CA 90067-4201
40774551        *                Greg Senner, 3584 Gretchen Dr, Ocoee, FL 34761-0046
40800516        *                Greg Senner, 3584 Gretchen Dr, Ocoee, FL 34761-0046
40800517        *                Hamid Rafatjoo, Raines Feldman, 1800 Avenue of the Stars Fl 12, Los Angeles, CA 90067-4201
40800518        *+               Harris Winsberg, Esq., Troutman Pepper, 600 Peachtree St NE Ste 3000, Atlanta, GA 30308-2216
40800519        *+               Internal Revenue Service, IRS Insolvency Group, 24000 Avila Rd, Laguna Niguel, CA 92677-3407
40800520        *                Jamie Berland, Berland Cicerelli, 2700 Patriot Blvd Ste 250, Glenview, IL 60026-8021
40774555        *                Julie Daniels, 140 Cameron Dr, Fort Lauderdale, FL 33326-3508
40800521        *                Julie Daniels, 140 Cameron Dr, Fort Lauderdale, FL 33326-3508
40800522        *                Kyle Anderson, 6294 Lakewood St, San Diego, CA 92122-3944
40743512        *                MBO Northwest, 31620 23rd Ave S, Federal Way, WA 98003-5064
40774558        *                MBO Northwest, 31620 23rd Ave S, Federal Way, WA 98003-5064
40800524        *                MBO Northwest, 31620 23rd Ave S, Federal Way, WA 98003-5064
40774557        *                Martine Jean, 14921 Athel Ave, Irvine, CA 92606-2603
40800523        *                Martine Jean, 14921 Athel Ave, Irvine, CA 92606-2603
40774559        *                Nigina Nayzamatova, 10945 Bluffside Dr Apt 239, Studio City, CA 91604-4488
40800526        *                Nigina Nayzamatova, 10945 Bluffside Dr Apt 239, Studio City, CA 91604-4488
40774560        *                OZE Lending, 258 Vreeland Rd Ste 201, Florham Park, NJ 07932
40800527        *                OZE Lending, 258 Vreeland Rd Ste 201, Florham Park, NJ 07932
40743514        *                OZE Lending, 258 Vreeland Rd Ste 201, Florham Park, NJ 07932
40774561        *                Pedro Ferre, 9903 Santa Monica Blvd # 400, Beverly Hills, CA 90212-1671
40800528        *                Pedro Ferre, 9903 Santa Monica Blvd # 400, Beverly Hills, CA 90212-1671
40743516        *                Porta Pellex, c/o Larson Law Firm, 701 5th Ave Ste 4200, Seattle, WA 98104-7047
40774562        *                Porta Pellex, c/o Larson Law Firm, 701 5th Ave Ste 4200, Seattle, WA 98104-7047
40800529        *                Porta Pellex, c/o Larson Law Firm, 701 5th Ave Ste 4200, Seattle, WA 98104-7047
40774563        *                Richard Peterson, 13420 NE 83rd St, Redmond, WA 98052-1948
40800531        *                Richard Peterson, 13420 NE 83rd St, Redmond, WA 98052-1948
40743517        *                Richard Peterson, 13420 NE 83rd St, Redmond, WA 98052-1948
40774564        *                Ruslan Magidov, 1080 S La Cienega Blvd Ste 205, Los Angeles, CA 90035-2680
40800532        *                Ruslan Magidov, 1080 S La Cienega Blvd Ste 205, Los Angeles, CA 90035-2680
40800534        *P++             SCRATCH SERVICES LLC, PO BOX 411285, SAN FRANCISCO CA 94141-1285, address filed with court:, Scratch, PO Box
                                 411285, San Francisco, CA 94141-1285
40743521        *                SMF Fund 1, 13420 NE 83rd St, Redmond, WA 98052-1948
40774568        *                SMF Fund 1, 13420 NE 83rd St, Redmond, WA 98052-1948
40800536        *                SMF Fund 1, 13420 NE 83rd St, Redmond, WA 98052-1948
40774565        *                Sarah Snow, 210 SE Sells Dr, Shelton, WA 98584-7791
40800533        *                Sarah Snow, 210 SE Sells Dr, Shelton, WA 98584-7791
40743520        *                Shain Wray, 1153 S 229th Pl, Seattle, WA 98198-6969
40774567        *                Shain Wray, 1153 S 229th Pl, Seattle, WA 98198-6969
40800535        *                Shain Wray, 1153 S 229th Pl, Seattle, WA 98198-6969

TOTAL: 5 Undeliverable, 64 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
         Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18                                                              Desc
                             Imaged Certificate of Notice Page 4 of 7
District/off: 0973-2                                               User: admin                                                            Page 4 of 5
Date Rcvd: Jun 24, 2021                                            Form ID: 309C                                                        Total Noticed: 55

Date: Jun 26, 2021                                        Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 24, 2021 at the address(es) listed below:
Name                             Email Address
Aditi Paranjpye
                                 on behalf of Creditor One Light Media Capital LLC aparanjpye@cairncross.com,
                                 gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

David M. Guess
                                 on behalf of Creditor XXIII Capital Limited guessd@gtlaw.com

David M. Guess
                                 on behalf of Interested Party XXIII Capital Limited guessd@gtlaw.com

Edward M Wolkowitz (TR)
                                 emwtrustee@lnbyb.com ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com

Eve H Karasik
                                 on behalf of Creditor Kyle Anderson ehk@lnbyb.com

Eve H Karasik
                                 on behalf of Interested Party Kyle Anderson ehk@lnbyb.com

Faye C Rasch
                                 on behalf of Interested Party Courtesy NEF frasch@wgllp.com kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com

Giovanni Orantes
                                 on behalf of Interested Party The Orantes Law Firm P.C. go@gobklaw.com,
                                 gorantes@orantes-law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.c
                                 om

Hamid R Rafatjoo
                                 on behalf of Creditor Great Point Media hrafatjoo@raineslaw.com bclark@raineslaw.com

Hatty K Yip
                                 on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov hatty.k.yip@usdoj.gov,kelly.l.morrison@usdoj.gov

Jeffrey I Golden
                                 on behalf of Creditor Committee Official Committee of General Unsecured Creditors jgolden@wgllp.com
                                 kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Kelly L Morrison
                                 on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kevin P Montee
                                 on behalf of Creditor VBG 6725 Sunset LLC kmontee@monteefirm.com

Luke N Eaton
                                 on behalf of Creditor Bay Point Capital Partners II LP eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Mark J Markus
                                 on behalf of Creditor Bo Di Inc. bklawr@bklaw.com, markjmarkus@gmail.com

Nathaniel DeLoatch
                                 on behalf of Creditor Bay Point Capital Partners II LP nathan.deloatch@troutman.com

Philip A Gasteier
                                 on behalf of Interested Party Courtesy NEF pag@lnbrb.com

Reem J Bello
                                 on behalf of Creditor Committee Official Committee of General Unsecured Creditors rbello@wgllp.com
                                 kadele@ecf.courtdrive.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Richard T Baum
                                 on behalf of Debtor Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                                 on behalf of Interested Party Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                                 on behalf of Debtor Hoplite Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam
                                 on behalf of Creditor Columbia State Bank tbehnam@polsinelli.com
                                 tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
         Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18      Desc
                             Imaged Certificate of Notice Page 5 of 7
District/off: 0973-2                                         User: admin            Page 5 of 5
Date Rcvd: Jun 24, 2021                                      Form ID: 309C        Total Noticed: 55
United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 23
    Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18                                                                             Desc
                        Imaged Certificate of Notice Page 6 of 7
Information to identify the case:
Debtor
                   Hoplite, Inc.                                                                   EIN 38−4025659
                   Name


United States Bankruptcy Court Central District of California                                      Date case filed in chapter 11                     4/1/21

Case number: 2:21−bk−12663−ER                                                                      Date case converted to chapter 7                 6/22/21

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Hoplite, Inc.

2. All other names used in the
   last 8 years
3. Address                                   506 North Croft Avenue
                                             Los Angeles, CA 90048−2511

4. Debtor's attorney                         Richard T Baum                                                       Contact phone 310−277−2040
                                             Law Offices of Richard T. Baum                                       Email ____________________
    Name and address                         11500 W Olympic Blvd, Ste.400
                                             Los Angeles, CA 90064−1525

5. Bankruptcy trustee                        Edward M Wolkowitz (TR)                                              Contact phone (310) 229−3367
                                             Levene Neale Bender Yoo & Brill LLP                                  Email ____________________
    Name and address                         800 South Figueroa Street, Suite 1260
                                             Los Angeles, CA 90017

6. Bankruptcy clerk's office                 255 East Temple Street,                                              Hours open:
                                             Los Angeles, CA 90012                                                9:00AM to 4:00 PM
    Documents in this case may be
    filed at this address. You may
    inspect all records filed in this case                                                                        Contact phone 855−460−9641
    at this office or online at
    https://pacer.uscourts.gov.                                                                                   Dated: 6/24/21

7. Meeting of creditors                      August 10, 2021 at 10:00 AM                                          Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        TELEPHONIC MEETING, FOR
    questioned under oath by the             so, the date will be on the court docket.                            INSTRUCTIONS, CONTACT THE
    trustee and by creditors.                                                                                     TRUSTEE
    Creditors may attend, but are not        The trustee is designated to preside at the meeting of creditors.
    required to do so.                       The case is covered by the chapter 7 blanket bond on file with
                                             the court.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.
                                                                                                                                                           121/LRL
                                                                                                               For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                       page 1
    Case 2:21-bk-12663-ER Doc 125 Filed 06/26/21 Entered 06/26/21 21:20:18                                                                    Desc
                        Imaged Certificate of Notice Page 7 of 7
Debtor Hoplite, Inc.                                                                                            Case number 2:21−bk−12663−ER

9. Creditors with a foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                             extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                       any questions about your rights in this case.


10. Failure to File a Statement        IF THE DEBTOR HAS NOT FILED A STATEMENT AND/OR SCHEDULE(S) AND/OR OTHER REQUIRED
    and/or Schedule(s)                 DOCUMENTS, the debtor must do so, or obtain an extension of time to do so, within 14 days of the petition
                                       filing date. Failure to comply with this requirement, or failure to appear at the initial section 341(a) meeting of
                                       creditors and any continuance, may result in dismissal of the case, unless leave of court is first obtained. If the
                                       debtor's case has not already been dismissed, AND DEBTOR FAILS TO DO ONE OF THE FOLLOWING
                                       WITHIN 45 DAYS AFTER THE PETITION DATE, subject to the provisions of Bankruptcy Code section
                                       521(i)(4), the court WILL dismiss the case effective on the 46th day after the petition date without further notice:
                                       (1) file all documents required by Bankruptcy Code section 521(a)(1); or (2) file and serve a motion for an order
                                       extending the time to file the documents required by this section.


11. Bankruptcy Fraud and               Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud Complaint
    Abuse                              Coordinator, Office of the United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017.

                                                                                                       For more information, see page 1 >




Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
